DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed November 3, 2022.  Currently, claims 19-33 are pending.  
	
Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 22070, claims newly Added Claims 19-33 in the paper filed November 3, 2022 is acknowledged.

    PNG
    media_image1.png
    213
    513
    media_image1.png
    Greyscale

	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to several application and patents 
    PNG
    media_image2.png
    266
    582
    media_image2.png
    Greyscale


Drawings
The drawings are acceptable. 

Requirement for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant identifies the elected SNP as hCV22274307 and uses SEQ ID NO: 22,070 to identify the SNP.  The examiner requires further information in order to make further determinations about the patentability of the instant claims.  In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
 Does the elected SNP have an rs number?  Applicant is requested to provide the rs number for searching.  
Does the elected SNP change the amino acid sequence of MTP?  What is the amino acid change that corresponds to the elected SNP? 

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The claims are drawn to methods for diagnosing a human as having an increased risk for liver fibrosis by testing a nucleic acid for the presence of the SNP at position 101 of SEQ ID NO: 22,070, detecting a T or an A, identifying said human as having an increased risk for liver fibrosis and administering a therapeutic agent suitable for prevention or treatment of liver fibrosis.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
While the state of the art and level of skill in the art with regard to the detection of any known polymorphic allele is high, the level of unpredictability in associating any particular allele with a specific phenotype is even higher. The high level of unpredictability is demonstrated by the prior art, and the instant specification. There is a large body of knowledge in the prior art related to polymorphisms in general, and their association with diseases or disease states. However, the art is highly unpredictable with regard to the functionality of polymorphic sites in genomic DNA. After a screening assay identifies polymorphisms, it is unpredictable whether any such polymorphisms would be associated with any phenotypic trait, such as a disease state, physiological state, or drug metabolism or response. 
Hegele (2002) teaches the general unpredictability in associating any genotype with a phenotype. Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., Ins.24-30). Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of results in independent samples (see 'Replication'). Additionally, Hegele teaches the desirability of a likely functional consequence predicted by a known or putative functional domain. Even in cases where an association between a particular gene and a phenotypic state is known to exist, such as with the LPL gene and heart disease risk or the 13-globin gene and sickle cell anemia, researchers have found that when using polymorphism analysis it was difficult to associate SNPs with disease states or to even identify key genes as being associated with disease (Pennisi (1998)).
The art teaches p-values are used to assess whether studies are “real” or “pure chance”.  Thisted (May 1998) discuss what a p-value is.  Thisted states that the p-value is important to determining whether differences observed are “real”.  Thisted states that “it has become scientific convention to say that p-values exceeding 0.05 (one in twenty) just aren't strong enough to be the sole evidence that two treatments being studied really differ in their affects” (page 5).  Therefore, it is clear that significance in the form of a p-value helps to determine whether the analysis was due to chance alone or demonstrates a difference between two groups. 


	Guidance in the Specification.
	The specification provides no evidence that the SNP at position 101 of SEQ ID NO: 22,070 is associated with liver fibrosis.  Applicant identified the SNP as hCV22274307.  The response to the restriction requirement does not specifically teach the rs number associated with this SNP.  
	Table 7 provides data in four different cohorts stratified by all ethnic groups, Caucasians and other than Caucasians.  As seen in the Table 7 none of the p-values for any of these groups or strata's is significant. 


    PNG
    media_image3.png
    56
    1071
    media_image3.png
    Greyscale

 For example, the all strata for the UCSF, VCU, UIC and Stanford groups had p-values of 0.006254, 0.1086, 0.4469, 0.0464 respectively.   Only two of these values are less than 0.05 which is the standard accepted p-value of significance.  The values for just Caucasians or other than Caucasians are even less significant.  
The specification teaches that each of these studies was a relatively large study.  The UCSF study was 435 patients. Stanford was 100 samples from extreme cases (see page 120).  
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to practice the claimed invention.  The specification fails to provide any guidance of how to use the study to diagnose patients since the data provided in the specification fails to provide predictable significant results.  Table 7 teaches that only two of the populations have p-values for any of the study groups or strata's was significant.  All strata for the all strata for the UCSF, VCU, UIC and Stanford groups had p-values of 0.006254, 0.1086, 0.4469, 0.0464 respectively.  The specification teaches the UCSF population is 537 but also teaches on page 120 hat the UCSF sample size was 435.  
Only two of these values are less than 0.05 which is the standard accepted p-value of significance.  It is completely unpredictable that the skilled artisan could make a diagnosis with any assurance of accuracy or reliability since the studies lack significant.  The art also fails to provide any guidance that the SNP at position 101 of SEQ ID NO: 22,070 is associated with increased risk for liver fibrosis.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps. 	Combining all of this data into one meta-–analysis may provide more reliable results.  However, the specification fails to teach whether an association exists when all data is pooled.  

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, it is a highly unpredictable art where the specification and the art fail to teach any association between the SNP and the phenotype.  Thus given the diagnostic claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 9, 2022